[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                              No. 08-14163                      MARCH 13, 2009
                          Non-Argument Calendar                THOMAS K. KAHN
                                                                   CLERK
                        ________________________

                          Agency No. A97-197-619

BEATRICE MUKANGANYAMA,


                                                                      Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.


                        ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                             (March 13, 2009)

Before CARNES, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

     Beatrice Mukanganyama, a citizen of Zimbabwe, challenges the Board of
Immigration Appeals’ order affirming the Immigration Judge’s order denying her

application for withholding of removal and relief under the United Nations

Convention Against Torture and Other Cruel, Inhuman and Degrading Treatment

or Punishment (“CAT”).1

       We review only the BIA’s decision, except to the extent it expressly adopts

the IJ’s decision. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001).

Here the BIA did not expressly adopt the IJ’s decision, so our review is limited to

the BIA’s order. We review the BIA’s factual determinations under the highly

deferential “substantial evidence” test. Forgue v. United States Att’y Gen., 401

F.3d 1282, 1286 (11th Cir. 2005). Under that test, we “must affirm the BIA’s

decision if it is supported by reasonable, substantial, and probative evidence on the

record considered as a whole.” Al Najjar, 257 F.3d at 1284. We will reverse the

BIA’s findings of fact “only when the record compels a reversal; the mere fact that

the record may support a contrary conclusion is not enough to justify a reversal of

administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir.

2004) (en banc).

       “An alien seeking withholding of removal under the INA must show that

[her] life or freedom would be threatened on account of race, religion, nationality,

       1
          Mukanganyama had also applied for asylum, but her petition was denied because she
filed it more than one year after she arrived in the United States. She does not dispute that
determination in this appeal.
                                                   2
membership in a particular social group, or political opinion.” Mendoza v. United

States Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003) (citing 8 U.S.C. §

1231(b)(3)(A)). The alien “bears the burden of demonstrating that [she]

more-likely-than-not would be persecuted or tortured upon [her] return to the

country in question.” Id. “If the alien establishes past persecution in [her] country

based on a protected ground,” there is a rebuttable presumption that the alien’s

“life or freedom would be threatened upon return to [her] country.” Id. “An alien

who has not shown past persecution, though, may still be entitled to withholding of

removal if [she] can demonstrate a future threat to [her] life or freedom on a

protected ground in [her] country.” Id.

      Substantial evidence supports the BIA’s finding that Mukanganyama has not

suffered past persecution. Mukanganyama’s claim is based on involvement in the

Movement for Democratic Change political party. Specifically, she testified about

several instances of verbal harassment and one instance when she was arrested

during a political rally, detained, and beaten by the police. She also testified about

the death of her husband under suspicious circumstances. Persecution, however, is

“an extreme concept, requiring more than a few isolated incidents of verbal

harassment or intimidation.” Silva v. United States Att’y. Gen., 448 F.3d 1229,

1237 (11th Cir. 2006). We have held that a petitioner’s thirty-six hour detention,

during which the petitioner was beaten and suffered minor injuries similar to those
                                           3
alleged by Mukanganyama, was insufficient to compel a finding of persecution.

See Djonda v. United States Att’y. Gen., 514 F.3d 1168, 1174 (11th Cir. 2008).

Mukanganyama argues that we also must consider her testimony that her husband

was killed while in police custody because of similar political beliefs. The BIA

appears to have discounted that testimony because her husband’s death certificate

listed his cause of death as due to illness, not physical injury. But even under

Mukanganyama’s version of the events, her husband was killed because of his

political beliefs, not because of hers. His murder therefore did not directly threaten

her. That leaves us with only the instances of verbal harassment and the single

detention, which are insufficient to compel us to reverse the BIA’s determination.

See id.; Silva, 448 F.3d at 1237.

      There is also substantial evidence to support the BIA’s finding that it is not

likely that Mukanganyama will suffer persecution in the future. She was a minor

member in the Movement for Democratic Change party and she never voted in an

election. It is therefore doubtful that the government remembers her after her

several-year absence, much less that it will seek her out upon her return. See

Sepulveda v. United States Att’y Gen., 401 F.3d 1226, 1232 (11th Cir. 2005)

(holding that threats of future violence based on prior political activity are

insufficient to compel a finding of future persecution where the evidence does not

indicate that the petitioner’s notoriety would outlast her four-year absence).
                                           4
      Finally, Mukanganyama has waived her claim for CAT relief by failing to

make any argument on that issue. See Greenbriar, Ltd. v. City of Alabaster, 881

F.2d 1570, 1573 n.3 (11th Cir. 1989) (holding that an issue is waived where the

party fails to provide an argument on the merits of that issue).

      PETITION DENIED.




                                           5